Citation Nr: 1620154	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to January 25, 2016, and higher than 50 percent thereafter.

2. Entitlement to an initial compensable disability rating for scoliosis prior to January 25, 2016, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to June 2008, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for PTSD and assigned an initial disability rating of 30 percent and granted service connection for scoliosis and assigned an initial noncompensable (0 percent) disability rating.  In February 2016, the RO issued a subsequent rating decision which granted increased disability ratings of 50 percent for PTSD and 10 percent for scoliosis effective January 25, 2016.


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the Board in May 2016, the Veteran withdrew his appeal for increased disability ratings for PTSD and scoliosis.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.


ORDER

The appeal for an initial disability rating higher than 30 percent for PTSD prior to January 25, 2016, and higher than 50 percent thereafter is dismissed.

The appeal for an initial compensable disability rating for scoliosis prior to January 25, 2016, and higher than 10 percent thereafter is dismissed.




____________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


